[AMENDED AND RESTATED FOR PURPOSES OF THIS FILING ON FORM 8-K]


THE MIDDLETON DOLL COMPANY
2003 STOCK OPTION PLAN


SECTION 1. PURPOSE

        The purpose of The Middleton Doll Company 2003 Stock Option Plan (the
“Plan”) is to promote the best interests of The Middleton Doll Company, a
Wisconsin corporation (together with any successor thereto, the “Company”), its
subsidiaries and shareholders by encouraging and providing for the acquisition
of an equity interest in the Company by officers and key employees and by
enabling the Company and its subsidiaries to attract and retain the services of
officers and key employees upon whose judgment, interest, skills, and special
effort the successful conduct of the operations of the Company and its
subsidiaries is largely dependent.


SECTION 2. EFFECTIVE DATE

        The Plan shall become effective on February 19, 2003, subject to the
approval of the Plan by the shareholders of the Company at the Company’s 2003
Annual Shareholders Meeting. To the extent that any stock options are granted
under the Plan prior to its approval by shareholders, the grants shall be
contingent on approval of the Plan by the shareholders of the Company.


SECTION 3. ADMINISTRATION

        A committee (the “Committee”) of the Company’s Board of Directors (the
“Board”) shall administer the Plan. The Committee shall consist of not less than
two directors, each of whom shall qualify as a “non-employee director” within
the meaning of Rule 16b-3 (“Rule 16b-3”) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as an “outside director” under
Section 162(m)(4)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provisions thereto. If at any time the Committee shall
not be in existence, the Board shall administer the Plan.

        Subject to the terms of the Plan and applicable law, the Committee shall
have full power and authority to (a) interpret and administer the Plan and any
instrument or agreement relating to, or made under, the Plan; (b) establish,
amend, suspend or waive any rules and regulations related to the Plan and
appoint any agents that it deems appropriate for the proper administration of
the Plan; and (c) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.
The Committee’s decisions and determinations under the Plan need not be uniform
and may be made selectively among participants, whether or not they are
similarly situated. A majority of the members of the Committee shall constitute
a quorum and all determinations of the Committee shall be made by a majority of
its members. The Committee may make any determination under the Plan without
notice or meeting of the Committee by a writing signed by a majority of the
Committee members.


SECTION 4. ELIGIBILITY AND PARTICIPATION

        The Committee, in its discretion, may designate from time to time
officers and other key employees of the Company and its subsidiaries to
participate in the Plan. The Committee shall consider such factors as it deems
appropriate in selecting participants and in determining the amount of their
respective benefits. The Committee’s designation of a participant in any year
shall not require the Committee to designate such person to receive a benefit in
any other year.

--------------------------------------------------------------------------------


SECTION 5. STOCK SUBJECT TO PLAN

  5.1. Number. Subject to adjustment as provided in Section 5.3, the total
number of shares of Common Stock of the Company, par value 6 2/3 cents per share
(the “Stock”), which may be issued under the Plan shall be 250,000 shares. The
shares to be delivered under the Plan may consist, in whole or in part, of
authorized but unissued Stock or treasury Stock. Subject to adjustment as
provided in Section 5.3, no participant shall be granted stock options in any
single fiscal year of the Company for more than 100,000 shares of Stock. In all
cases, determinations under this Section 5 shall be made in a manner that is
consistent with the exemption for performance-based compensation provided by
Section 162(m) of the Code (or any successor provision thereto) and any
regulations promulgated thereunder.


  5.2. Unused Stock: Unexercised Rights. If, after the effective date of the
Plan, any shares of Stock covered by a stock option granted under the Plan, or
to which any stock option relates, are forfeited or if a stock option otherwise
terminates, expires, or is canceled prior to the delivery of all of the shares
of Stock or of other consideration issuable or payable pursuant to such stock
option, then the number of shares of Stock counted against the number of shares
available under the Plan in connection with the grant of such stock option,
shall again be available for the granting of additional stock options under the
Plan. In the event the exercise price of a stock option or tax withholding
obligations respecting such stock option are paid in whole or in part through
the delivery (or withholding) of shares of Stock, the shares delivered (or
withheld) in payment of such exercise price or withholding tax obligations may
be subject to new options under this Plan.


  5.3. Adjustment in Capitalization. In the event that the Committee shall
determine that any dividend or other distribution (whether in the form of cash,
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Stock or other securities of the Company,
issuance of warrants or other rights to purchase Stock or other securities of
the Company, or other similar corporate transaction or event affects the Stock
such that an adjustment is determined by the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee may, in such
manner as it may deem equitable, adjust any or all of the (a) number of shares
of Stock subject to the Plan (including the individual limits described in
Section 5.1) and which thereafter may be made the subject of stock options under
the Plan; (b) the number of shares of Stock subject to outstanding stock
options; and (c) the grant, purchase or exercise price with respect to any stock
option; or, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding stock option in lieu of any of the foregoing
adjustments; provided, however, that the number of shares of Stock subject to
any stock option shall always be a whole number.



SECTION 6. TERM OF PLAN

        The Plan shall remain in effect until all shares reserved for issuance
hereunder have been issued, subject to earlier termination by the Board pursuant
to Section 11.1. However, unless otherwise expressly provided in the Plan or in
an applicable option agreement, any stock option theretofore granted may extend
beyond such date and, to the extent set forth in the Plan, the authority of the
Committee to amend, alter, adjust, suspend, discontinue or terminate any such
stock option, or to waive any conditions or restrictions with respect to any
such stock option, and the authority of the Board to amend the Plan, shall
extend beyond such date.

2

--------------------------------------------------------------------------------


SECTION 7. STOCK OPTIONS

  7.1. Grant of Options. Options may be granted to participants at any time and
from time to time as shall be determined by the Committee. Subject to the limits
of Section 5.1 and Section 7.2, the Committee shall have complete discretion in
determining the number, terms and conditions of options granted to a
participant. All options granted shall be non-qualified stock options.


  7.2. Non-qualified Stock Options. Non-qualified stock options will be
exercisable at purchase prices of not less than One Hundred percent (100%) of
the Fair Market Value of the Stock on the day of grant. Non-qualified stock
options will be exercisable as determined by the Committee over not more than
ten (10) years after the date of grant and shall terminate at such time as the
Committee shall determine.


  7.3. Option Agreement. Each option granted under the Plan shall be evidenced
by an option agreement that shall be signed by the participant and an
appropriate officer of the Company. The option agreement shall specify the
option price, the vesting, the duration of the option, the number of shares of
Stock to which the option pertains and such other provisions as the Committee
shall determine (including, without limitation, non-compete, confidentiality or
other similar provisions or provisions relating to transfer).


  7.4. Fair Market Value. The “Fair Market Value” of the Stock shall be
determined by such methods or procedures as shall be established from time to
time by the Committee; provided, however, that the Fair Market Value shall not
be less than the par value of the Stock; and provided further, that (a) if the
Stock is traded on the over-the-counter market, then the Fair Market Value shall
be the closing sale price for the Stock in the over-the-counter market on the
measurement date (or if there was no sale of the Stock on such date, on the
immediately preceding date on which there was a sale of the Stock), as reported
by the National Association of Securities Dealers Automated Quotation System (or
any successor), or (b) if the Stock is listed on a national securities exchange
or national securities association, then the Fair Market Value shall be the
closing sale price for the Stock on the Composite Tape on the measurement date.


  7.5. Payment. The Committee shall determine the methods and the forms for
payment of the purchase price of stock options, including (a) by delivery of
cash or previously owned shares of Stock or other securities of the Company
having a then Fair Market Value equal to the purchase price of such shares; or
(b) by delivery (including by means of a facsimile transmission) to the Company
or its designated agent of an executed irrevocable option exercise form together
with irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the Stock and deliver the sale or margin loan proceeds directly to
the Company to pay the purchase price; provided that in no event shall the
shares of Stock to be issued upon the exercise of the stock options be
transferred to the participant, nor shall the participant’s name be recorded on
the Company’s shareholder ledger as the holder of record of such shares, until
the Company has received payment in full for such shares, including the payment
of any tax attributable to the shares to be delivered (as provided in Section
12). If a facsimile transmission is used by the participant to deliver the
executed irrevocable option exercise form and related materials, then the
participant should mail the original executed copy of the documents to the
Company promptly after sending the facsimile. Notwithstanding the foregoing
provisions, the Committee may limit the ability of a participant to pay the
exercise price by delivery of previously owned shares or other securities of the
Company or by delivery of an executed irrevocable option exercise form
(collectively, the “Alternative Option Exercise Method”), if in the opinion of
the Committee, in consultation with legal counsel as appropriate, (a) (i) the
participant is or within the six months preceding the exercise of the stock
option was subject to reporting under Section 16(a) of the Exchange Act and (ii)
there is a substantial likelihood that the Alternative Option Exercise Method
could subject the participant to a substantial risk of short-swing profit
liability under Section 16(b) of the Exchange Act; (b) the Alternative Option
Exercise Method could have an adverse tax or accounting effect on the Company;
or (c) the Alternative Option Exercise Method could subject the Company to a
risk of liability under the Exchange Act.


3

--------------------------------------------------------------------------------


SECTION 8. TRANSFERABILITY

        Each stock option granted under the Plan shall not be transferable other
than by will or the laws of descent and distribution, except that a participant
may, to the extent allowed by the Committee and in a manner specified by the
committee (a) designate in writing a beneficiary to exercise the stock option
after the participant’s death or (b) transfer any stock option.


SECTION 9. RIGHTS OF EMPLOYEES

        Nothing in the Plan shall interfere with or limit in any way the right
of the Company or any subsidiary to terminate any participant’s employment at
any time nor confer upon any participant any right to continue in the employ of
the Company or any subsidiary.


SECTION 10. CHANGE OF CONTROL

        In order to preserve a participant’s rights under a stock option granted
under the Plan in the event of any sale of assets, merger, consolidation,
combination or other corporate reorganization, restructuring or change of
control of the Company (“Change of Control”), the Board in its discretion may,
at the time the stock option is granted or at anytime thereafter, take one or
more of the following actions: (a) provide for the acceleration of any time
period relating to the exercise of the stock option; (b) provide for the
purchase of the stock option for an amount of cash or other property that could
have been received upon the exercise of the stock option had the option been
currently exercisable or payable; (c) adjust the terms of the stock option in
the manner determined by the Board to reflect the Change of Control; (d) cause
the stock option to be assumed, or new right substituted for the stock option,
by another entity; or (e) make such other provision as the Board may consider
equitable and in the best interests of the Company.

4

--------------------------------------------------------------------------------


SECTION 11. AMENDMENT, MODIFICATION AND TERMINATION OF PLAN

  11.1. Amendment, Modification and Termination of Plan. The Board may at any
time amend, alter, suspend, discontinue or terminate the Plan; provided,
however, that shareholder approval of any amendment of the Plan shall be
obtained if otherwise required by (a) the Code or any rules promulgated
thereunder, (b) the listing requirements of the principal national securities
exchange, national securities association or over-the-counter market on which
the Stock is then traded, or (c) any other applicable law. To the extent
permitted by applicable law, the Committee may also amend the Plan, provided
that any such amendments shall be reported to the Board. Termination of the Plan
shall not affect the right of participants with respect to stock options
previously granted to them, and all unexpired stock options shall continue in
force and effect after termination of the Plan except as they may lapse or be
terminated by their own terms and conditions. Notwithstanding the foregoing, the
Board and Committee are prohibited from amending the provisions of the Plan that
prohibit the repricing of options without shareholder approval.


  11.2. Waiver of Conditions. The Committee may, in whole or in part, waive any
conditions or other restrictions with respect to any stock option granted under
the Plan.



SECTION 12. TAXES

        The Company shall be entitled to withhold the amount of any tax
attributable to any shares of Stock deliverable under the Plan after giving the
person entitled to receive such shares of Stock notice as far in advance as
practicable, and the Company may defer making delivery if any such tax may be
pending unless and until indemnified to its satisfaction. The Committee may, in
its sole discretion and subject to such rules as it may adopt, permit a
participant to pay all or a portion of the federal, state and local withholding
taxes arising in connection with the exercise of a stock option under the Plan
by electing to (a) have the Company withhold shares of Stock, (b) tender back
shares of Stock received in connection with such benefit, or (c) deliver other
previously owned shares of Stock, in each case such stock having a then Fair
Market Value equal to the amount to be withheld; provided, however, that the
amount to be withheld shall not exceed the participant’s estimated minimum
federal, state and local tax obligations associated with the transaction. The
election must be made on or before the date as of which the amount of tax to be
withheld is determined and otherwise as required by the Committee. The Fair
Market Value of fractional shares of Stock remaining after payment of the
withholding taxes shall be paid to the participant in cash.


SECTION 13. MISCELLANEOUS

  13.1. Stock Transfer Restrictions


  (a) Shares of Stock purchased under the Plan may not be sold or otherwise
disposed of except (i) pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or in a transaction which, in
the opinion of counsel for the Company, is exempt from registration under the
Act; and (ii) in compliance with state securities laws. The Committee may waive
the foregoing restrictions, in whole or in part, in any particular case or cases
or may terminate such restrictions whenever the Committee determines that such
restrictions afford no substantial benefit to the Company.


5

--------------------------------------------------------------------------------

  (b) All certificates for shares delivered under the Plan pursuant to any
option or the exercise thereof shall be subject to such stock transfer orders
and other restrictions as the Committee may deem advisable under the Plan and
any applicable federal or state securities laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
references to such restrictions.


  13.2. Other Provisions. The grant of any option under the Plan may also be
subject to other provisions (whether or not applicable to the benefit awarded to
any other participant) as the Committee determines appropriate, including,
without limitation provisions for (a) one or more means to enable participants
to defer recognition of taxable income relating to stock options or cash
payments derived therefrom, which means may provide for a return to a
participant on amounts deferred as determined by the Committee (provided that no
such deferral means may result in an increase in the number of shares of Stock
issuable hereunder); (b) restrictions on resale or other disposition; and
(c) compliance with federal or state securities laws and any applicable national
securities exchange, national securities association or over-the-counter market
requirements.


  13.3. No Rights as Shareholder. No participant shall have any voting or
dividend rights or other rights as a shareholder with respect to any shares of
Stock subject to a stock option granted under the Plan before the date of
transfer to the participant of a certificate or certificates for such shares and
recording of the participant’s name on the Company’s shareholder ledger as the
holder of record of such shares.


  13.4. Option Agreement. No person shall have any rights under any stock option
granted under the Plan unless and until the Company and the participant to whom
the stock option was granted shall have executed an option agreement in such
form as shall have been approved by the Committee. An option agreement shall
constitute a binding contract between the Company and the participant, and every
participant, upon acceptance of such option agreement, shall be bound by the
terms and restrictions of such agreement and this Plan.



SECTION 14. LEGAL CONSTRUCTION

  14.1. Requirements of Law. The granting of stock options under the Plan and
the issuance of shares of Stock in connection with the exercise of any such
stock options are subject to all applicable laws, rules and regulations, and to
any required approvals by any governmental agencies or national securities
exchange, national securities association or over-the-counter market on which
the Stock may from time to time be listed or traded.


  14.2. Repricing Prohibited. Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Sections 5.3 and Section
10, the Committee, the Board and each other person is prohibited from decreasing
the exercise price for any outstanding option granted to a Participant under
this Plan after the date of grant or allowing a Participant to surrender an
outstanding option granted under this Plan to the Company as consideration for
the grant of a new option with a lower exercise price.


6

--------------------------------------------------------------------------------

  14.3. Governing Law. The Plan and all option agreements under the Plan shall
be construed in accordance with and governed by the laws of the State of
Wisconsin, without reference to conflict of law principles thereof.


  14.4. Severability. If any provision of the Plan or any option agreement or
any stock option (a) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or stock option, or (b)
would disqualify the Plan, any option agreement or any stock option under any
law deemed applicable by the Committee, then such provision shall be construed
or deemed amended to conform to applicable laws, or if it cannot be so construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan, any option agreement or the stock option, such
provision shall be stricken as to such jurisdiction, person or stock option, and
the remainder of the Plan, any such option agreement and any such stock option
shall remain in full force and effect.









7